UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED SPECIALTY INSURANCE
COMPANY,
                                                                    OPINION AND ORDER
                                    Plaintiff,
                                                                         18 Civ. 3083 (ER)
                    – against –

LUX MAINTENANCE & REN. CORP.,
CORNELL UNIVERSITY, ROCKEFELLER
UNIVERSITY, THE SOCIETY OF THE NEW
YORK HOSPITAL, MEMORIAL HOSPITAL
FOR CANCER AND ALLIED DISEASES, and
MANHATTAN EYE EAR & THROAT
HOSPITAL,

                                    Defendants.


Ramos, D.J.:

       The United Specialty Insurance Company (“USIC”), brings an action for declaratory

relief against Lux Maintenance & Ren. Corp. (“Lux”), Cornell University, Rockefeller

University, The Society of the New York Hospital, Memorial Hospital for Cancer and Allied

Diseases, Manhattan Eye Ear & Throat Hospital (the “Hospital Defendants”). Specifically,

USIC, Lux’s commercial general liability insurer, seeks a declaration that it has no duty to

defend or indemnify either the Hospital Defendants in two underlying personal injury New York

state actions, or Lux in a third-party action filed in one of those lawsuits. Before the Court are

cross motions for summary judgment by USIC and the Hospital Defendants. In addition, the

Hospital Defendants seek their legal expenses. For the reasons set forth below, the Hospital

Defendants’ motion for summary judgment, including their request for attorneys’ fees, is

GRANTED and USIC’s motion for summary judgment is DENIED.
I.       BACKGROUND 1

         The Hospital Defendants, together with nonparty New York Society for the Relief of the

Ruptured/Crippled (the “nonparty owner”), each holds a part of the legal title to a property at

New York City known as the Sutton Terrace (“the Property”). Defs. Stmt. ¶ 11; USIC Resp. ¶

11. A notarized and signed document named the “Staff House Agreement,” entered into by the

Hospital Defendants and the nonparty owner, states that “[T]he institutions, as tenants in

common of said premises…shall be collectively known as Sutton House Associated.” 2 Defs.

Stmt. ¶ 12; USIC Resp. ¶ 12. The Hospital Defendants have allegedly been doing business

interchangeably as “Sutton House Associates” and “Sutton Terrace Associates,” Defs. Stmt. ¶

13, of which USIC claims that it has no direct knowledge, USIC Resp. ¶ 13.

         On June 2, 2014, Brend Renovation Corp (“Brend”) entered into an agreement (the

“Contractor Agreement”) with Sutton House Associated to perform balcony and façade repairs at

the Property. USIC Stmt. ¶ 2. The Contractor Agreement requires Brend to “indemnify, defend

and hold harmless the Owner, Owner’s tenants, Owner’s managing agent… and their respective

affiliates, principals, partners, members, shareholders, officers, directors, agents, employees,

servants, successors and assigns arising out of the Contractor’s work.” 3 Defs. Stmt. ¶ 6. On the

face of the Contractor Agreement, the Owner is identified as “Sutton House Associated.”

Declaration of Gabriel T. Montemuro in Supp. of Mot. for Summ. J. (“Montemuro Decl.”), Doc.


1
  The following facts are drawn from USIC’s Rule 56.1 Statement of Uncontroverted Material Facts (“USIC Stmt.,”)
Doc. 47, the Hospital Defendants’ Statement of Material Facts (“Defs. Stmt.”), Doc. 53, the Hospital Defendants’
response to USIC’s Rule 56.1 Statement (“Defs. Resp.”), Doc. 53, USIC’s response to the Hosp. Defs. Stmt (“USIC
Resp.”), Doc. 57, and the parties’ supporting submissions. Any citation to the parties’ Rule 56.1 Statements
incorporates by reference the documents cited therein.
2
  The Staff House Agreement explicitly states that the Hospital Defendants and the nonparty owner shall be referred
to as the institutions hereinafter in the Agreement. See Affirmation of Michael L. Stonberg in Supp. of Mot. for
Summ. J., Doc. 52 Ex. 6 at 3.
3
  USIC disputes the exact location of this provision, but acknowledges that it is a part of the Owner-Contractor
Agreement. USIC Resp. ¶ 6.

                                                          2
46 Ex. E at 1. On September 30, 2015, Brend entered into a Subcontractor agreement (the

“Subcontractor Agreement”) with Lux to perform work at the Property. USIC Stmt. ¶ 3; Defs.

Resp. ¶ 3. The Subcontractor Agreement requires Lux to “procure and maintain…such

insurance as will protect Brend, all entities Brend is required to indemnify and hold harmless, the

Owner…for claims arising out of or resulting from Lux’s work.” Defs. Stmt. ¶ 9; USIC Resp. ¶

9. On the face of the Subcontractor Agreement, the Owner is identified as “Sutton Terrace

Associates, Inc.” Declaration of John Kolb (“Kolb Decl.”), Doc. 45 Ex. B at 1.

       USIC issued a commercial general liability insurance policy (the “Policy”) to Lux that

was effective from August 14, 2015 to August 14, 2016, which encompasses the applicable dates

of loss for the two underlying actions. USIC Stmt. ¶¶ 1, 4-5; Defs. Resp. ¶¶ 1, 4-5. The Policy

provides coverage for sums that the insured becomes legally obligated to pay because of bodily

injury or property damage caused by an occurrence that takes place in the coverage territory.

USIC Resp. ¶ 16. (Internal quotation marks omitted). The Policy also provides a right and a duty

to defend the insured by USIC, against any suit seeking covered damages. Id. (Internal quotation

marks omitted). The Policy excludes coverage for injuries to employees, but exempts from the

exclusion and provides coverage for liability either assumed by the insured under an “insured

contract,” or “assumed in a contract or agreement that is an insured contract.” Defs. Stmt. ¶¶ 17-

18; USIC Resp. ¶¶ 17-18. The Policy defines an “insured contract” to be “that part of any other

contract or agreement pertaining to your business…under which you assume the tort liability of

another party to pay for ‘bodily injury …to a third person, provided the ‘bodily injury’ is caused,

in whole or in part, by you or those acting on your behalf.” Id. ¶ 19. The Subcontractor

Agreement is an “insured contract” under the Policy. USIC Stmt. ¶ 16; Defs. Resp. ¶ 16. The




                                                 3
Policy also affords coverage and defense to additional insureds “when required by written

contract.” Id. ¶ 15.

        The Hospital Defendants base their claims of additional insured coverage on section 4.6

and Article 13 of the Subcontractor Agreement and the Subcontract Agreement Rider. USIC

Stmt. ¶ 18; Defs. Resp. ¶ 18. Section 4.6 of the Subcontractor Agreement states that Lux shall

“indemnify and hold harmless the Owner and any of its agents or employees against claims

attributable to bodily injury arising from the performance of [Lux’s] work thereunder to the

extent that such injury is caused by negligent acts or omissions of [Lux.] Id; see also Kolb Decl.

Ex. B at 4. Article 13 of the Subcontractor Agreement states that “Lux shall purchase and

maintain insurance…[in compliance with the insurance requirements] of the Subcontract

Agreement Rider.” Id. at 9. The Subcontract Agreement Rider states that “Lux’s insurance shall

include contractual liability coverage and additional insured coverage for the benefit of the

Contractor, Owner and anyone else the Owner is required to name.” Kolb Decl. Ex. C.

        The instant action arises out of two accidents that took place at the Property during

façade renovations and the lawsuits arising therefrom. 4 Defs. Stmt. ¶ 1. Both actions are for

personal injuries suffered while working on the Property, and name some of the Hospital

Defendants as defendants. USIC Stmt. ¶¶ 4-8; The named Hospital Defendants in the

underlying actions then demanded defense and indemnity from Lux and requested coverage for

the claims in the underlying actions. Id. ¶¶ 9-10. On September 7, 2017, the Hospital

Defendants filed a third-party action joining Lux in the Rodriguez action, and allege, inter alia,

that Lux is obligated to contractually indemnify them. Defs. Stmt. ¶ 3; USIC Stmt. ¶ 22. On




4
  The two lawsuits are Fredy Carabajo v. Brend Renovation et al., No. 14421/2016 (Sup. Ct. Queens County.) and
Leonard Rodriguez v. Cornell Univ. et al., No. 6883/2016 (Sup. Ct. Queens County.) (the “Rodriguez action”). Id.

                                                        4
November 1, 2017, USIC informed the Hospital Defendants that it denied their request for

coverage. Id. ¶ 11.

         On April 6, 2018, USIC commenced the instant action. Doc. 2. On April 8, 2019, USIC

filed its motion for summary judgment and its Rule 56.1 statement. Docs. 43 and 47. On June 4,

2019, the Hospital Defendants filed their motion for summary judgment and Rule 56.1 statement.

Docs. 51 and 53. To date, Lux has not answered or appeared in the action. 5

II.      LEGAL STANDARD

         Summary judgment is appropriate where “the movant shows that there is no genuine

dispute as to any material fact.” Fed. R. Civ. P. 56(a). “An issue of fact is ‘genuine’ if the

evidence is such that a reasonable jury could return a verdict for the non-moving party.” Senno

v. Elmsford Union Free Sch. Dist., 812 F. Supp. 2d 454, 467 (S.D.N.Y. 2011) (citing Scr Joint

Venture L.P. v. Warshawsky, 559 F.3d 133, 137 (2d Cir. 2009)). A fact is “material” if it might

affect the outcome of the litigation under the governing law. Id. The party moving for summary

judgment is first responsible for demonstrating the absence of any genuine issue of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the moving party meets its burden, “the

nonmoving party must come forward with admissible evidence sufficient to raise a genuine issue

of fact for trial in order to avoid summary judgment.” Saenger v. Montefiore Med. Ctr., 706 F.

Supp. 2d 494, 504 (S.D.N.Y. 2010) (internal quotation marks omitted) (citing Jaramillo v.

Weyerhaeuser Co., 536 F.3d 140, 145 (2d Cir. 2008)).

         In deciding a motion for summary judgment, the Court must “‘construe the facts in the

light most favorable to the non-moving party and must resolve all ambiguities and draw all


5
 USIC filed its request to enter default against Lux on June 14, 2018. Doc. 33. However, that request was not
properly filed in compliance with the individual rules and practice of this Court for obtaining a default judgment.
USIC represents that it decided against going forward with that request then in light of the Hospital Defendants’
opposition. Mem. of Law in Supp. of USIC’s Mot. for Summ. J. (“USIC Mem.”), Doc. 44 at 7 n.3.

                                                          5
reasonable inferences against the movant.’” Brod v. Omya, Inc., 653 F.3d 156, 164 (2d Cir.

2011) (quoting Williams v. R.H. Donnelley, Corp., 368 F.3d 123, 126 (2d Cir. 2004)). However,

in opposing a motion for summary judgment, the non-moving party may not rely on unsupported

assertions, conjecture or surmise. Goenaga v. March of dimes birth defects found., 51 F.3d 14,

18 (2d Cir. 1995). To defeat a motion for summary judgment, “the non-moving party must set

forth significant, probative evidence on which a reasonable fact-finder could decide in its favor.”

Senno, 812 F.Supp. 2d at 467–68 (citing Anderson v. Liberty lobby, 477 U.S. 242, 256–57

(1986)).

       “When confronted with cross-motions for summary judgment, the Court analyzes each

motion separately, ‘in each case construing the evidence in the light most favorable to the non-

moving party.’” Peterson v. Kolodin, No. 13 Civ. 793 (JSR), 2013 WL 5226114, at *1

(S.D.N.Y. Sept. 10, 2013) (quoting Novella v. Westchester Cty., 661 F.3d 128, 139 (2d Cir.

2011)); see also Morales v. Quintel Entm’t, Inc., 249 F.3d 115, 121 (2d Cir. 2001) (“[e]ach

party’s motion must be examined on its own merits, and in each case all reasonable inferences

must be drawn against the party whose motion is under consideration.”) (Citation omitted). The

Court is not required to resolve the case on summary judgment merely because all parties move

for summary judgment. Morales, 249 F.3d at 121.




                                                 6
III.   DISCUSSION

       The insurance coverage dispute between USIC and the Hospital Defendants boils down

to a single issue—whether the term “Owner” in both the Contractor and Subcontractor

Agreements includes the Hospital Defendants. USIC contends that the language does not cover

the Hospital Defendants because both agreements clearly define “the Owner” as either “Sutton

House Associated” or “Sutton Terrace Associates, Inc.” The Hospital Defendants contend that it

does cover them because: (1) they are the owners of the Property, as they each hold a part of the

legal title to the Property; and (2) “Sutton House Associated” and “Sutton Terrace Associates,

Inc” are simply trade names they use and do business as interchangeably. Alternatively, the

Hospital Defendants argue that they nevertheless qualify for coverage as affiliates of Sutton

House Associated under the Agreements.

       The parties agree that New York law governs this action. Under New York law, the

threshold question of whether a contract is ambiguous is to be determined as a matter of law, as

is the meaning of an unambiguous contract. See Diesel Props S.r.l. v. Greystone Bus. Credit II

LLC, 631 F.3d 42, 51 (2d Cir. 2011). New York courts have fundamentally held that a contract

is construed “in accord with the parties’ intent,” and the writing within the four corners of a

writing agreement is the best evidence of their intention. Kasowitz, Benson, Torres & Friedman,

LLP v. Duane Reade, 98 A.D. 3d 403 (N.Y.A.D. 1st Dep’t. 2012) (internal citation and quotation

marks omitted). As a general rule, a court may not rely on extrinsic evidence in construing an

unambiguous agreement or “rewrite, under the guise of interpretation,” a contractual term that is

clear and unambiguous. Cruden v. Bank of New York, 957 F.2d 961, 976 (2d Cir. 1992).

       Courts may however, reform a contract on the basis of a mutual mistake, that is, a

material mistake that involves “a fundamental assumption of the contract.” See True v. True, 63



                                                 7
A.D. 3d 1145, 1147 (N.Y.A.D. 2d Dep’t 2009) (citing Janowitz Bros. Venture v. 25-30 120th St.

Queens Corp., 75 A.D.2d 203, 214 (N.Y.A.D. 2d Dep’t 1980)). “Proof of mistake must be of the

highest order and must show clearly and beyond doubt that there has been a mistake and … it

must show with equal clarity and certainty the exact and precise form and import that the

instrument ought to be made to assume, in order that it may express and effectuate what was

really intended by the parties.” Id. (internal quotation marks and citations omitted). The party

seeking contract reformation on the basis of mutual mistake may, however, rely on parol

evidence even if the contract is unambiguous, as the heart of a contract reformation claim is that

the writing itself does not accurately reflect the actual agreement reached by the parties. Id.

       A.      Duty to Defend and Indemnify the Hospital Defendants

       USIC acknowledges that the Hospital Defendants may qualify as covered additional

insureds if the Subcontractor agreed to name them as additional insureds in a “written contract,”

and that the Subcontractor Agreement requires the Subcontractor to procure such insurance for

the “Owner.” Reply Mem. of Law in further Supp. of USIC’s Mot. for Summ. J. (“USIC

Reply”), Doc. 55 at 2. USIC further acknowledges that the Subcontractor Agreement is an

“insured contract,” therefore any liability assumed thereunder is exempt from the Policy’s

exclusion of employees’ injuries from coverage. The Hospital Defendants correctly point out

that given that the injured plaintiffs in the two underlying actions are employees of Lux, there

was “sufficient connection to trigger additional insured ‘arising out of’ operations endorsement

and fault was immaterial to this determination.” Mem. in Supp. of the Hospital Defs.’ Mot.

Summ. J. (“Hosp. Defs. Mem.”), Doc. 54 at 7. (Citing Hunter Roberts Constr. Grp. V. Arch Ins.

Co., 75 A.D.3d 404, 408 (N.Y.A.D. 1st Dep’t, 2010)). As such, if the Hospital Defendants are




                                                 8
“Owners,” the Policy would provide them coverage, to which a duty to defend attaches under the

Policy.

          USIC urges the Court to grant its motion for summary judgment on the basis that the “the

Owner,” as defined in the Contractor and Subcontractor Agreements, is clearly limited to either

“Sutton House Associated” or “Sutton Terrace Associates, Inc.” Therefore, USIC contends that

the Hospital Defendants could neither qualify as additional insureds under the Policy, nor enjoy

coverage for liability assumed by Lux in the Subcontractor Agreement. USIC Mem. at 5. The

Court disagrees.

          New York state courts have long held that “the name of the insured as stated in the policy

is not the sole factor to be considered in determining who was the intended insured.” Laura

Accessories, Inc. v. Travelers Ins. Co., 67 A.D. 2d 638, 639 (N.Y. 1st Dept. 1979); see also 137

Broadway Assoc., LLC v. 602 West 137th Deli Corp., No. 158359, 2013 WL 3884180 at *2

(Sup. Ct. N.Y. County. 2013) (Citing Laura Accessories, Inc. for that holding). When the parties

clearly intended to cover a risk, but one side inadvertently lists a nonentity as the additional

insured, New York courts have held that it is appropriate to view that mistake as a “mutual

mistake,” and to reform the insurance agreement in accordance with the intent of the parties. See

id. (Collecting cases). On the record, it is undisputed that the Policy provides coverage for

additional insureds, “when required by a written contract,” for risks that arise out of the Lux’s

work. Further, USIC acknowledges that the Subcontractor Agreement Rider requires Lux to

procure insurance for, inter alia, “the Owner.” USIC Reply at 2. The Rider also specifically

provides that Lux’s insurance shall include contractual liability coverage for the benefit of the

Contractor, the Owner and anyone else the Owner is required to name…and shall specifically

include coverage for completed operations. Kolb Decl. Ex. C. As such, it is clear that the



                                                  9
Policy, at minimum, affords coverage to either “Sutton House Associated” or “Sutton Terrace

Associates, Inc” as the Owner, and intends to cover risks associated with the ownership of the

Property arising out of Lux’s work.

         Additionally, the Hospital Defendants have offered evidence, namely the Staff House

Agreement, that they have been doing business as “Sutton House Associated” over the years in

connection with the Property that is named “Sutton Terrace.” The mistake in naming “Sutton

House Associated” or “Sutton Terrace Associates, Inc” as the Owner of the Property appears

innocent, especially in light of the Hospital Defendants’ legal ownership of the Property. For its

part, USIC has proffered no evidence that there exists a separate business entity named either

“Sutton House Associated” or “Sutton Terrace Associates, Inc” that could own the Property or

claim coverage. Indeed, a search of the New York State Division of Corporations Business

Entity database conducted by USIC returned no result for “Sutton Terrace Associates,” “Sutton

House Associated” or “Sutton Terrace Associates, Inc.” USIC Reply at 4. USIC contends that

this shows that these are legal nonentities that cannot have affiliates. Id. Even assuming

arguendo that is true, 6 USIC’s contention fails to raise a triable issue of fact as to: (1) whether

the Policy clearly covers the risks associated with ownership of the Property arising out of Lux’s

work; (2) that the Hospital Defendants have been doing business as “Sutton House Associated”

or “Sutton Terrace Associates, Inc.,” which are plainly identified as the owners of the Property in

the Contractor and Subcontractor Agreements; or (3) that the mistake in identifying them as the

owners of the Property was not innocent. Accordingly, the mistake of listing “Sutton House


6
 The Hospital Defendants contend that they can be affiliates of Sutton Terrace Associates and Sutton House
Associated, even if they do not have a legal existence, because Black’s Law Dictionary defines affiliate as
“companies that have a shared resources, interests, or business dealings.” However, Black’s Law Dictionary defines
an affiliate to be “a corporation that is related to another corporation by shareholdings or other means of control.”
Black’s Law Dictionary (9th ed. 2009), at 67. Additionally, Black’s Law Dictionary defines a corporation to be “an
entity having authority under law.” Id. at 391.

                                                         10
Associated” or “Sutton Terrace Associates, Inc.” on the Contractor and Subcontractor

Agreements should be regarded as mutual. Therefore, USIC must be required to provide

coverage to the Hospital Defendants as additional insureds under the Policy.

       B.      Duty to Defend and Indemnify Lux

       USIC also moves for summary judgment against Lux on two bases: (1) that Lux is in

default in this action; (2) that even if the Subcontractor is not in default, USIC does not have a

duty to defend and indemnify it in the third-party action because it does not allege a “bodily

injury” claim that triggers coverage for Lux under the Policy. The Court disagrees.

       First, the Hospital Defendants correctly point out that they are entitled to oppose USIC’s

motion against Lux. New York Insurance Law § 3420 (b) authorizes “any person who, or the

representative of any person who, has obtained a judgment against the insured or the insured’s

personal representative, for damages for injury sustained or loss or damage occasioned during

the life of the policy or contract” to maintain an action against the insurer upon such policy or

contract of liability insurance. The New York Court of Appeals has interpreted the statute to

generally preclude a direct action against an insured’s insurer until a judgment has been secured

against the insured, see Lang v. Hanover Ins. Co., 3 N.Y.3d 350 (2004) (interpreting N.Y. Ins.

Law § 3420). However, the same Court of Appeals has also found that a relevant party may,

prior to securing a judgment against the insured, contest the insured’s coverage under the Policy,

at least when both the insured and the relevant party are joined in an action seeking a declaration

of rights under the Policy. See Maroney v. N.Y. Cent. Mut. Fire Ins. Co., 5 N.Y.3d 467, 471 n.1

(2005); see also 3405 Putnam Realty Corp. v. Insurance Corp. of N.Y., 36 A.D.3d 565

(N.Y.A.D. 1st Dep’t, 2007). Since the Hospital Defendants filed the third-party action in the

Rodriguez action against Lux, and both they and Lux have been joined as party defendants in the



                                                 11
instant declaratory judgment action, the Hospital Defendants could properly contest the issue of

USIC’s duty to indemnify and defend Lux in the third-party action. Id.

       Here, the Policy affords Lux coverage for any contractual liability for bodily injury

damages that Lux assumes in a contract that is an insured contract, provided that the injury was

caused in whole or in part by Lux. As discussed above, the Subcontractor Agreement is an

insured contract. Additionally, the Subcontractor Agreement requires Lux to indemnify and hold

harmless, inter alia, the Owner of the Property against any liability or claimed liability for bodily

injury…arising out of or resulting from Lux’s work. Having found that the Hospital Defendants

are the Owners under Subcontractor Agreement, it is clear that the Policy affords coverage for

Lux against the contractual indemnification claim that the Hospital Defendants assert against it

in the underlying third-party action, in the event that the alleged injury is caused in whole or in

part by Lux.

       USIC also urges the Court to declare that USIC has no duty to indemnify or defend Lux

in the third-party action on the basis that the third-party complaint does not allege a bodily injury

caused in whole or in part by Lux. The New York Court of Appeals held in Spoor-Lasher Co. v.

Aetna Cas. & Sur. Co., 39 N.Y.2d 875 (1976), which involved a similar “hold harmless” clause,

that a declaration that the insurer has no obligation to defend the insured is only appropriate if it

can be concluded as a matter of law that there is no possible factual or legal basis that could give

rise to insurer’s duty to indemnify under any provision of the insurance policy. In other words,

USIC asks this Court to predict that the court in the underlying Rodriguez action could not

possibly find that Lux caused any part of the alleged injury. However, the record does not

permit such a finding, as the original complaint in the Rodriguez action clearly alleges that the

plaintiff sustained injuries while working on the Property as a Lux’s employee. Montemuro



                                                  12
Decl. Ex. F at 34. In addition, the third-party complaint alleges that if the Rodriguez plaintiff

“actually incurred any injuries…those injuries alleged were caused solely by reason of the

carelessness, recklessness, negligence and/or acts of omission or commission of [Lux.]” Id. Ex.

H at 16-17. Therefore, it is not immediately clear on this record, as a matter of law or otherwise,

that Lux did not cause in whole or in part of the alleged injury, a finding more properly reserved

to the court in the Rodriguez action. Accordingly, USIC’s motion for summary judgment against

Lux must be denied.

IV.    ATTORNEY’S FEES

       It is well settled under New York law that an insured cannot recover his legal expenditure

in a dispute with an insurer over coverage, even if the insurer loses and is obligated to provide

coverage. Employers Mutual Cas. Co. v. Key Pharmaceuticals, 75 F.3d 815, 824 (2d Cir. 1996)

(quoting Sukup v. State, 19 N.Y.2d 519, 522 (1967)). However, New York courts have found a

limited exception to the general rule, under which an insured who is “cast in a defensive posture

by the legal steps an insurer takes in an effort to free itself from its policy obligations, and who

prevails on the merits, may recover attorneys’ fees incurred in defending against the insurer’s

action.” U.S. Underwriters Ins. Co. v. City Club Hotel, LLC, 3 N.Y.3d 592, 597 (2004) (citing

Mighty Midgets, Inc. v. Centennial Ins. Co., 47 N.Y.2d 12, 21-22 (1979); see also Am. Home

Assur. Co. v. Port Auth. Of N.Y. & N.J., 123 A.D.3d 633 (N.Y.A.D. 1st Dep’t, 2014) (quoting

U.S. Underwriters Ins. Co., 3 N.Y.3d at 597). The Second Circuit has interpreted that exception

to cover “a declaratory action brought by an insurance company seeking to deny a duty to defend

and indemnify.” U.S. Underwriters Ins. Co. v. City Club Hotel, LLC, 369 F.3d 102, 110 (2d Cir.

2004). The underlying rationale is that “an insurer’s duty to defend an insured extends to the

defense of any action arising out of the occurrence, including a defense against an insurer’s



                                                  13
declaratory judgment action.” City Club Hotel, LLC, 3 N.Y.3d at 597-98. Extending this

rationale, a New York appellate court has found that a counterclaim by the insured defendant that

is a “mirror image of the declaratory claim” brought by the insurer plaintiff does not cast the

insurer in a “defensive posture.” Am. Home Assur. Co., 123 A.D.3d at 633. Here, it is

undisputed that USIC initiated the instant declaratory action against the Hospital Defendants,

seeking to deny its duty to defend and indemnify. As discussed above, the Hospital Defendants

have successfully defended against USIC’s motion for summary judgment and prevailed on their

cross motion, thereby prevailing on the merits. USIC relies on Sukup v. State, for its holding that

an insured may “recover his legal expenses in a controversy with a carrier over coverage” only

when there was “a showing of such bad faith in denying coverage that no reasonable carrier

would, under the given facts, be expected to assert it.” Sukup v. State, 19 N.Y.2d 519 (1967).

While that may be a true statement of law, the instant action plainly falls under the narrow

exception to that general rule carved out by the New York courts in Mighty Midgets and City

Club Hotel. Accordingly, the Hospital Defendants’ request for their legal expenses in the instant

action is granted.




                                                14
